Case: 22-60112     Document: 00516564278         Page: 1     Date Filed: 12/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 22-60112
                                                                            FILED
                                                                     December 2, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Silvia Mercedes Scarneo-Lozano; Daniel Jesus Scarneo-
   Lozano,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A205 079 805
                            Agency No. A205 079 806


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Silvia Mercedes Scarneo-Lozano and her son, Daniel Jesus Scarneo-
   Lozano, are natives and citizens of Peru. Now, they petition this court for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60112      Document: 00516564278          Page: 2   Date Filed: 12/02/2022




                                    No. 22-60112


   their appeal from an order of an Immigration Judge (IJ) denying their
   applications for asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT).           Before the BIA, the petitioners
   challenged neither the IJ’s rejection of their proposed PSG nor the BIA’s
   own conclusion that they had waived this issue; thus, we lack jurisdiction to
   consider their current argument concerning the validity of their proposed
   PSG. See Martinez-Guevara v. Garland, 27 F.4th 353, 359-60 (5th Cir. 2022);
   8 U.S.C. § 1252(d)(1). Since membership in a protected class, such as a
   viable PSG, is a necessary component of a claim for asylum or withholding,
   we need not consider the petitioners’ remaining arguments concerning other
   elements of these claims. See Cantarero-Lagos v. Holder, 924 F.3d 145, 149-
   50 (5th Cir. 2019); INS v. Bagamasbad, 429 U.S. 24, 25 (1976). Because the
   petitioners did not ask the BIA to reconsider its conclusion that the
   petitioners had waived their challenge to the IJ’s denial of their requests for
   protection under CAT, we also lack jurisdiction to consider their CAT claim.
   See Martinez-Guevara, 27 F.4th at 359-60.
          Although they mention due process, they fail to brief any argument
   concerning this issue and have thus forfeited it. See Lopez-Perez v. Garland,
   35 F.4th 953, 958 n.1 (5th Cir. 2022); Fed. R. App. P. 28(a)(8)(A). Finally,
   insofar as their arguments requesting abeyance relate back to their motion
   that has already been denied, these arguments are moot. Insofar as they again
   request abeyance, they present no persuasive arguments showing they should
   receive this form of relief. The petition for review is DENIED in part and
   DISMISSED in part. The request for abeyance is DENIED.




                                         2